Citation Nr: 0423877	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1966.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2000, at which time those issues 
numbered two through five on the preceding page were remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, so that additional development 
could be undertaken.  In addition, the RO was directed to 
furnish to the veteran and any designated representative a 
statement of the case addressing the RO's denial in July 1999 
of his claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  Such was accomplished in 
December 2000, with perfection of the appeal occurring in 
early January 2001.  




REMAND

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO on January 2, 2001, the veteran referenced 
all of the matters previously on appeal, in addition to his 
PTSD claim.  He therein requested a hearing before the Board, 
sitting at the RO.  No actions have to date been undertaken 
by the RO to afford the veteran his requested travel board 
hearing, and the request is not otherwise shown to have been 
withdrawn.  As such, remand to the RO is necessary.  

Accordingly, this matter is REMANDED for the following:

Pursuant to the veteran's January 2001 
request, the RO must arrange to afford a 
hearing before the Board, sitting at the 
RO, as to the matters herein on appeal.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim(s) in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


